Citation Nr: 0301467	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  94-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as a residual of a head injury.

2.  Entitlement to service connection for dizziness and/or 
lightheadedness, claimed as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father wife and son


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO decision that 
denied service connection for residuals of a head injury.  
The veteran filed a notice of disagreement in March 1994 
and in May 1994 the RO sent the veteran a statement of the 
case.  The veteran perfected the appeal by filing a 
substantive appeal in June 1994.  

The veteran presented testimony before an RO hearing 
officer in December 1994, and before a member of the Board 
(who is no longer at the Board) in April 1999.  In October 
1999, the Board denied certain claimed residuals of a head 
injury, but remanded those remaining on appeal to the RO 
for further development.  In March 2002, in response to a 
Board inquiry, the veteran presented testimony before the 
undersigned Board Member in Washington, D.C.  The 
transcripts for all hearings are of record.


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.  

2.  The evidence clearly and unmistakably shows that 
memory impairment pre-existed service.

3.  The evidence clearly and unmistakably shows that 
dizziness and/or lightheadedness  pre-existed service.

4.  In a January 1976 rating decision, the RO granted 
service connection for psychomotor epilepsy based, in 
large part, on the veteran's assertions that he hit his 
head on his windshield during a motor vehicle accident in 
service.  Although there are no contemporaneous service 
records that document the accident, there also is no 
evidence that refutes the occurrence of this incident as 
alleged.  

5.  The record includes in-service notations of memory 
loss and dizzy spells, and a medical opinion establishing 
a nexus between current memory loss and dizziness/light-
headedness and the veteran's in-service motor vehicle 
accident, to include on the basis of aggravation.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the 
veteran's favor, the criteria for service connection for 
memory impairment, as a residual of a head injury, are 
met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2002).

2.  With resolution of all reasonable doubt in the 
veteran's favor, the criteria for service connection for 
dizziness and/or lightheadedness, as residuals of a head 
injury, are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, and in view 
of the Board's favorable disposition of the appeal, the 
Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal at this time, 
as all notification and development action needed to 
render a fair decision on the claim has been accomplished.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002). 

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002).

A pre-existing disease or injury will be considered to 
have been aggravated by military service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306 (2002).  
See Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

The veteran's pre-induction examination report shows that 
he had a normal clinical neurological examination and is 
devoid of any notation of memory loss and dizziness and/or 
lightheadedness.  Accordingly, the veteran is presumed to 
have been sound at his entry into service.  See Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  However, this 
presumption has been rebutted by clear and unmistakable 
evidence showing that the veteran had memory impairment 
and dizziness and/or lightheadedness that pre-existed 
service.  In this regard, a June 1963 Report of Medical 
History notes that the veteran suffered from dizziness and 
loss of memory due to a skull fracture at age 13 after 
being hit in the head by a baseball bat.  It is noted that 
the veteran was unconscious for three days with a brain 
concussion and experienced dizziness until age 19, and 
that the dizziness started again at age 24 and has 
persisted ever since.  Interestingly, the veteran 
testified that he was never hit in the head by a baseball 
bat, but rather sustained a head injury as a child when he 
fell off of a truck while hauling hay.  In any event, 
while the evidence does not clearly establish the precise 
etiology of the veteran's memory loss and dizziness and/or 
lightheadedness prior to service, it does clearly and 
unmistakably establish that this symptomatology pre-
existed service.  Consequently, the presumption of 
soundness has been rebutted as to these conditions.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The issues thus turn on whether the residuals of memory 
loss and dizziness and/or lightheadedness were aggravated 
during active duty.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2002).  In this regard, the veteran 
contends, in various statements and hearing testimony, 
that he was involved in a motor vehicle accident in France 
in 1963 during which time he hit his head on the 
windshield.  Although there is no evidence, aside from the 
veteran's current allegations, that documents a motor 
vehicle accident in service, there also is no evidence 
that refutes the occurrence of the accident as alleged.  
Service medical records go only so far as to show that the 
veteran was treated for "dizzy spells" in January 1963 for 
which there was "no known cause" and "no associated 
[symptoms]."  These records also reflect, as noted above, 
a history of dizziness following a head injury at age 13 
which stopped at age 19, and then recurred at age 24.  
Significantly, in a January 1976 rating decision, the RO 
granted service connection for psychomotor epilepsy based, 
in large part, on the veteran's assertions that he hit his 
head on his windshield during a motor vehicle accident in 
service.  Since that determination, no evidence has been 
associated with the claims file that bears on the 
credibility of the veteran's assertions about the 
occurrence, and circumstances, of the alleged motor 
vehicle accident.  Rather, during his 2001 Board hearing, 
he offered some possible explanations as to why the 
accident was not documented in the medical records (he was 
treated at a hospital in France) or other records (given 
his transportation responsibilities, he would have been 
the one to make the report, but was in no condition to do 
so following the accident).  

Under these circumstances, the Board has no alternative 
but to, as the RO did in January 1976, resolve reasonable 
doubt on the question of the occurrence of the in-service 
injury.  The Board emphasizes, however, that competent 
medical evidence is still needed to support the veteran's 
assertions of a relationship between that injury and the 
current claimed residuals.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Here, the Board finds that there is competent medical 
evidence that supports a relationship between the 
veteran's head injury in service and his current memory 
impairment and dizziness and/or lightheadedness.  
Specifically, the record contains a VA neurology report 
dated in November 2002.  In this report, the examiner 
indicated that she reviewed the veteran's military and 
medical record in its entirety as well as examined the 
veteran.  In this regard, the examination report does 
contain a comprehensive outline of the veteran's history 
prior to, during and following service.  As far as 
findings, the examiner noted that on formal neurologic 
examination the veteran was only able to register two of 
three objects immediately and could recall only one or 
three at one minute.  Regarding the question of etiology, 
the examiner said the veteran's complaint of vague 
lightheadedness had no related nystagmus or ataxia to 
suggest a cerebellar lesion or brainstem lesion.  She 
concluded by opining that the lightheadedness and memory 
loss and (service-connected) seizure disorder were all 
related to head trauma, "perhaps initially occurring at 
age 13 with an exacerbation during the veteran's time in 
service, exacerbated by his accident in service, or solely 
caused by the veteran's time in service."  

While there is evidence showing that the veteran's memory 
loss may have been significantly affected by a post-
service motor vehicle accident in October 1999 (see 
October 2000 VA psychological report) and possibly by the 
veteran's seizure medication of Dilantin and Phenobarb 
(see August 2000 VA examination report), this does not 
diminish the probative value of the examiner's opinion in 
November 2002 relating the veteran's residual memory loss 
and dizziness and/or lightheadedness to service.  This is 
so when considering that the examiner in November 2002 
rendered her opinion after reviewing all of the evidence 
and, in fact, made specific reference to the post-service 
motor vehicle accident in October 1999.

In view of the above-noted medical evidence linking the 
veteran's memory loss and lightheadedness to service, 
including by aggravation, and the lack of evidence to the 
contrary, the presumption of aggravation attaches in this 
case.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Moreover, there is no medical evidence to rebut the 
presumption of aggravation by showing that the veteran's 
in-service memory impairment and dizzy spells were a 
result of the natural progress of the disease.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds 
that the veteran had memory impairment and dizziness 
and/or lightheadedness that pre-existed service, but that 
these residuals underwent a worsening in service due to a 
motor vehicle accident.  See 38 U.S.C.A. §§ 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.306 (2002).  Under 
these circumstances, the criteria for a grant of service 
connection for memory loss and dizziness and/or 
lightheadedness as residuals of a head injury, on the 
basis of aggravation, are met.  


ORDER

Service connection for memory loss, as a residual of a 
head injury, is granted.  

Service connection for dizziness and/or lightheadedness, 
as residuals of a head injury, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

